Shulman, Judge.
In light of the Supreme Court’s reversal of this court’s decision in Manning v. Powell, 146 Ga. App. 579 (246 SE2d 704) (see Powell v. Manning, 242 Ga. 778 (251 SE2d 522) (1979)), it is necessary to reconsider this case.
1. A review of the evidence shows that plaintiff failed to establish any of the threshold requirements of Code Ann. § 56-3410b (a) for recovery of noneconomic loss. Because the plaintiff failed to carry his burden of demonstrating serious injury, recovery of noneconomic loss was not authorized and the verdict against him was demanded.
2. Remaining enumerations do not allege any errors which would have interfered with plaintiffs proof of serious injury. Accordingly, the asserted errors could not have harmed plaintiff and need not be considered.

Judgment affirmed.


Bell, C. J., and Birdsong, J., concur.